Citation Nr: 0803891	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for epi-retinal 
membrane of the right eye (right eye disability).

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of an injury to the right hand. 

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of an injury to the ribcage. 

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right ankle disability. 

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral foot disability. 

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for low back disability with radiculopathy. 

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for left knee disability. 

10.  Entitlement to an increased rating for service-connected 
PTSD, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from December 1937 to 
September 1945, and from October 1950 to May 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 and subsequent rating 
decisions from the Nashville, Tennessee, Department of 
Veterans Affairs (VA) Regional Office (RO).  

A hearing at the RO before the undersigned was conducted in 
December 2007.  At the hearing, the veteran withdrew his 
petition to reopen a previously denied claim of entitlement 
to service connection for right ear condition. 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c).

The issues of entitlement to service connection for a right 
eye disability and low back disability, and an increased 
rating for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The currently diagnosed bilateral hearing loss is shown 
to be etiologically related to acoustic trauma that the 
veteran experienced during service.

2.  The currently diagnosed tinnitus is shown to be 
etiologically related to acoustic trauma and hearing loss 
that the veteran experienced during service.

3.  In December 1984, the Board denied service connection for 
residuals of an injury to the right hand, residuals of an 
injury to the ribcage, right ankle disability, bilateral foot 
disability, low back disability, and left knee disability. 

4.  In August 1988, the RO found that new and material 
evidence was not presented to reopen claims of service 
connection for bilateral foot disability, low back 
disability, and left knee disability.  The veteran was 
provided notice of the denial, but did not file a timely 
notice of disagreement and that decision is now final.

5.  In December 1992, the RO found that new and material 
evidence was not presented to reopen a claim of service 
connection for a left knee disability.  The veteran was 
provided notice of the denial, but did not file a timely 
notice of disagreement and that decision is now final.

6.  The evidence presented since December 1984 does not 
relate to an unestablished fact necessary to establish the 
claim, and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim of service connection for injury to 
the right hand.

7.  The evidence presented since December 1984 does not 
relate to an unestablished fact necessary to establish the 
claim, and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim of service connection for the 
residuals of an injury to the ribcage.

8.  The evidence presented since December 1984 does not 
relate to an unestablished fact necessary to establish the 
claim, and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim of service connection for a right 
ankle disability.

9.  The evidence presented since August 1988 relates to an 
unestablished fact necessary to establish the claim, and, by 
itself or in connection with evidence previously assembled, 
raises a reasonable possibility of substantiating the claim 
of service connection for a low back disability.

10.  The evidence presented since August 1988 does not relate 
to an unestablished fact necessary to establish the claim, 
and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim of service connection for a 
bilateral foot disability.

11.  The evidence presented since December 1992 does not 
relate to an unestablished fact necessary to establish the 
claim, and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim of service connection for a left 
knee disability.
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007 ); 38 C.F.R. § 3.303 
(2007).

3.  The December 1984 Board decision denying service 
connection for residuals of an injury to the right hand, 
residuals of an injury to the ribcage, and right ankle 
disability is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1103 (2007).

4.  The December 1984 Board decision denying the claim for 
service connection for bilateral foot disability, low back 
disability, and the August 1988 RO decision denying the 
petition to reopen the claims, are final.  38 U.S.C.A. §§ 
7104-05 (West & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

5.  The December 1984 Board decision denying the claim for 
service connection for left knee disability, and the August 
1988 and December 1992 RO decisions denying the petitions to 
reopen the claim, are final.  38 U.S.C.A. §§ 7104-05 (West & 
Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 (2007).

6.  New and material evidence has not been received since the 
December 1984 Board decision to reopen the veteran's claim 
for entitlement to service connection for residuals of an 
injury to the right hand.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

7.  New and material evidence has not been received since the 
December 1984 Board decision to reopen the veteran's claim 
for entitlement to service connection for residuals of an 
injury to the ribcage.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

8.  New and material evidence has not been received since the 
December 1984 Board decision to reopen the veteran's claim 
for entitlement to service connection for a right ankle 
disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).

9.  New and material evidence has not been received since the 
August 1988 RO decision to reopen the veteran's claim for 
entitlement to service connection for a bilateral foot 
disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).

10.  New and material evidence has been received since the 
August 1988 RO decision to reopen the veteran's claim for 
entitlement to service connection for ,a low back disability.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).

11.  New and material evidence has not been received since 
the December 1992 RO decision to reopen the veteran's claim 
for entitlement to service connection for a left knee 
disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Since, in this decision, the Board is granting service 
connection for bilateral hearing loss and tinnitus, this is 
the greatest benefit the veteran can receive under the 
circumstances.  Any failure to notify or assist him is 
inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

B.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, a claimant must submit: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be allowed on 
a presumptive basis for organic diseases of the nervous 
system, including sensorineural hearing loss, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

The veteran's separation examination in May 1942, the only 
service medical record available, was negative for any 
hearing-related problems.  

The veteran's service personnel records note that he was 
awarded, among other decorations, the Purple Heart Medal for 
a shell fragment wound to the ring finger of the left hand.  

A VA audiological examination was conducted in February 2005.  
The examiner noted that the veteran's speech recognition 
ability was 64 percent in the right ear and 52 percent in the 
left ear which constitutes current hearing loss for VA 
purposes.  The examiner stated that it was as likely as not 
that the veteran's hearing loss was caused by inservice noise 
exposure  

The veteran has asserted that his hearing loss disability and 
tinnitus are a result of noise exposure during service, 
inservice noise exposure as he served in a tank division in 
combat in Europe during World War II.  The veteran is a 
combat veteran.  Thus, he entitled to the application of 38 
U.S.C.A. § 1154(b).  The statute provides the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Board accepts that the veteran was exposed to noise and 
likely experienced ringing and decreased auditory acuity 
during combat.  The examiner's opinion that inservice noise 
exposure caused his bilateral hearing loss and tinnitus is 
competent medical evidence of a nexus between his current 
conditions and service.  Therefore, service connection for 
bilateral hearing loss and tinnitus is granted.  See 1154, 
Pond, supra.  

II.  Petitions to Reopen

A December 1984 Board decision denied service connection for 
injury to the right hand, residuals of an injury to the 
ribcage, right ankle disability, low back disability with 
radiculopathy, and left knee disability.  The Board noted 
that the veteran's separation examination from his second 
period of service dated in May 1951 was negative for any 
complaints or findings regarding the disabilities at issue, 
and that there was no record of complaints or treatment of 
the disabilities at issue until 1983.  Also of record were 
service daily sick reports and medical officer reports 
showing that the veteran was treated on a number of occasions 
and was hospitalized in December 1942.  

An August 1988 rating decision found that new and material 
evidence was not submitted to reopen claims of service 
connection for bilateral foot disability, left knee 
disability, and low back disability.  The veteran submitted 
statements which were not material to the disabilities at 
issue.  The veteran did not timely appeal that RO decision 
despite being notified of his procedural and appellate 
rights.  It became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.

A December 1992 confirmed rating decision found that new and 
material evidence was not submitted to reopen claim of 
service connection for residuals of an injury to the left 
knee.  A VA progress note dated in September 1992 was 
considered.  The veteran complained of a [left] knee injury 
is service in 1944.  Left knee osteoarthritis was diagnosed.  
The veteran did not timely appeal that RO decision despite 
being notified of his procedural and appellate rights.  It 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.

There must be new and material evidence during the years 
since to reopen his claims and warrant further consideration 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Regarding the veteran's right hand, ribcage and right ankle 
claims, new and material evidence must have been be submitted 
subsequent to December 1984.  Regarding the his bilateral 
foot and low back claims, new and material evidence must have 
been submitted subsequent to August 1988.  Regarding his left 
knee claim, new and material evidence must have been 
submitted subsequent to December 1992.  

If the Board finds that no such evidence has been submitted, 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

The veteran filed his petition to reopen the claims in July 
2004.  "New" evidence as evidence not previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id. 

A.  Low Back Disability 

1.  Duties to Notify and Assist 

The issue of whether there is new and material evidence to 
reopen the previously denied claim of service connection for 
a low back disability has been resolved in favor of the 
veteran.  Thus, it is not necessary to consider whether the 
RO satisfied all applicable requirements of the VA's duties 
to notify and assist the veteran before remanding the claim 
for further development and consideration.




2.  Analysis 

The veteran submitted the statement of his VA physician, 
dated in June 2005, indicating that his spinal stenosis and 
neuropathy of the lower extremities are related to service.  
This statement constitutes new and material evidence.  
Assuming the credibility of this evidence, see Justus, supra, 
the additional evidence relates to an unestablished fact 
necessary to substantiate the appellant's claim.  Prior to 
the submission of this evidence, there was no evidence that 
the veteran's current low back disability was related to 
service.  When considered with all the evidence of record, a 
reasonable possibility of substantiating the claim is raised.  
38 C.F.R. § 3.156(a).  Hence, the criteria for reopening the 
veteran's claim for a low back disability have been met and 
reopening is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

B.  Injury to the Right hand, Residuals of an Injury to the 
Ribcage, Right Ankle Disability, Bilateral Foot Disability, 
and Left Knee Disability

1.  Duties to Notify and Assist

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  The VA has a duty to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VA must 
examine the bases for the denial in the prior decision and 
provide a notice letter that describes what evidence would be 
necessary to substantiate that element or those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  The VA is also 
obligated to provide a claimant notice of what is required to 
substantiate each element of a claim.  See Dingess/Hartman, 
supra.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

The RO's July 2004 letter adequately informed the veteran of 
the information and evidence needed to substantiate his 
claims to reopen, complied with VA's notification 
requirements, and set forth the laws and regulations 
applicable to his claims.  In sum, the veteran was notified 
of the evidence needed to substantiate his claims, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  That letter explained the terms 
"new" and "material" to the veteran and informed him of the 
type of evidence that would be considered new and material.  
See Kent, supra.  

The RO provided the appellant with complete notice in March 
2006, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a May 2007 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

2.  Analysis

Of record are VA treatment records from May 1992 (relating to 
treatment for left foot pain) and from 2000 to 2006.  This 
evidence, although new, is not material.  Medical evidence 
which merely documents continued diagnosis and treatment of 
conditions, without addressing the crucial matter of medical 
nexus (i.e., a connection to an in-service event), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993).

The veteran contends that this conditions are residuals of 
inservice injuries, primarily due to boxing, three falls from 
an armored car, and being wounded in combat; and therefore, 
his current conditions should be service-connected.  The 
veteran's statements are repetitive of those he made in the 
past, considered in previous decisions, and do not constitute 
new evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Moreover, as a layman, the veteran has no competence to give 
a medical opinion on the diagnosis or etiology of a 
condition, and his statements on such matters do not 
constitute material evidence to reopen his claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The veteran also submitted statements from fellow servicemen 
indicating that the veteran sustained several injuries in 
service.  This evidence is not new because it summarizes and 
repeats contentions proffered in previous proceedings, i.e., 
that the veteran sustained inservice injuries.  Thus, the 
reiteration of the veteran's statements derivatively through 
other laypersons cannot be probative, and thus material, of 
whether the veteran's conditions were caused by in-service 
problems.

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence, the benefit-of-the- 
doubt doctrine is inapplicable, and reopening the claims are 
not warranted.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

The claim for service connection for a low back disability is 
reopened.  To this extent only, the appeal is granted.

The petition to reopen the claim for service connection for 
residuals of an injury to the right hand is denied.

The petition to reopen the claim for service connection for 
residuals of an injury to the ribcage is denied.

The petition to reopen the claim for service connection for 
right ankle disability is denied.

The petition to reopen the claim for service connection for 
bilateral foot disability is denied.

The petition to reopen the claim for service connection for 
left knee disability is denied.


REMAND

The veteran submitted a statement from his VA physician 
stating that there could possibly be an association between 
his current epi-retinal membrane of the right eye and 
sustaining blows to the face while boxing in service.  This 
opinion is too speculative to serve as a sufficient basis to 
grant service connection.  See, e.g., Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) (indicating that a doctor's opinion was 
too speculative when phrased in such equivocal language).  
However, the veteran should be provided an examination to 
obtain a more definitive opinion regarding the etiology of 
his epi-retinal membrane of the right eye.  See 38 U.S.C.A. § 
5103A(d).

The Board has determined that new and material evidence to 
reopen his claim of service connection for a low back 
disability has been presented.  However, as noted, the 
ultimate credibility or weight to be given the new evidence 
was presumed for the purpose of reopening the claim, but must 
now be determined as a question of fact.  See Justus, supra.  
An examination which considers all the medical evidence of 
record is necessary to make a decision on a claim.

The duty to assist requires that VA make reasonable efforts 
to obtain relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A.§ 
5103A(b)(1).  At his hearing, the veteran stated that there 
are many VA psychiatric treatment records not contained in 
the claims file.  Therefore, an attempt should be made to 
obtain these records.  In addition, he stated that his PTSD 
has worsened since his last compensation examination.  He 
should also be provided another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  Also, request that the 
veteran submit all relevant evidence and 
information regarding his eye, low back 
and psychiatric conditions in his 
possession.  Contact the veteran to obtain 
the information necessary to acquire his 
complete clinical records pertaining to 
any treatment for PTSD that are not 
currently on file.

2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of the epi-retinal 
membrane of the right eye.  The claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any eye condition is related to service.  
A detailed rationale for all opinions 
expressed should be furnished.

3.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his low back 
disability.  The claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any low back or lower extremity 
radiculopathy is related to service.  A 
detailed rationale for all opinions 
expressed should be furnished.

4.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file and a 
copy of this Remand must be made available 
to and reviewed by the examiner.  The 
examiner must provide accurate and fully 
descriptive assessments of all psychiatric 
symptoms.  The examiner must comment upon 
the presence or absence, and the frequency 
or severity of the following symptoms due 
to PTSD: depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a Global 
Assessment of Functioning (GAF) score, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A detailed rationale for all 
opinions must be provided.

5.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


